DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 3-4 and 13-14 under 35 U.S.C. § 112(b) have been withdrawn in view of the claim amendment. 

Applicant’s arguments, see Pg. 6, filed on June 29 2021, with respect to claims 1-20 have been fully considered and are persuasive. The rejection of claims 1-20 under 35 U.S.C. § 102(a)(2) have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-11, and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Regarding Claim 1, lines 17-20 of the claim recites, “where the ordered beam indices includes the corresponding beam index of each of the beams from the set of beams that have been organized based upon a respective energy associated with each of the corresponding beam index of each of the beams”. The claimed subject matter of the ordered beam indices which includes the beam indexes of each of the beams being organized based upon the respective energy associated with each of the corresponding beam index of each of the beams was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention”.

(Pg. 21 lines 18-23) of the applicants disclosure merely describes a first half of ordered beam indices and second half of the ordered indices which includes the beam index values corresponding to the different subsets, but does not disclose the claimed subject matter in claim 1 of  “where the ordered beam indices includes the corresponding beam index of each of the beams from the set of beams that have been organized based upon a respective energy associated with each of the corresponding beam index of each of the beams”. That is, the applicant’s disclosure does not describe the subject matter of the “ordered beam indices” or the “corresponding beam index of each of the beams” being organized based upon a respective energy associated with each of the corresponding beam index of each of the beams as claimed in claim 1. (Pg. 15 lines 12-23) merely organized based upon a respective energy associated with each of the corresponding beam index of each of the beams as claimed in claim 1. 

(Pg. 18 lines 1-2) of the applicant’s disclosure discloses “It may be beneficial to feed back weighting coefficients only for those taps with significant energy, which from the figure are the taps whose indices are within a window of a dominant tap”, but does not disclose any subject matter or features for “where the ordered beam indices includes the corresponding beam index of each of the beams from the set of beams that have been organized based upon a respective energy associated with each of the corresponding beam index of each of the beams” as claimed in claim 1. 

Independent claims 11 which similar features as claim 1, is also rejected under 35 U.S.C. 112(a) for the same reasons as claim 1. The dependent claims 4-10 and 14-23 are further rejected based on their dependence to the independent claims 1 and 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADNAN BAIG/Primary Examiner, Art Unit 2461